Welcome
I have some special information for you. I would like to extend a warm welcome to the delegation from the Pan-African Parliament, led by its Vice-President, Mrs Mugyenyi. They are with us at our sitting. Please welcome them.
(Applause)
The second Vice-President of the Pan-African Parliament and Chair of the Delegation for relations with the European Parliament. Our Parliaments work closely together, and your presence with us today gives us great pleasure.
I would like to take the opportunity to thank you for the invitation for me to address the sitting of the Pan-African Parliament which will be held in three weeks' time. Unfortunately, I will not be able to be there, but I will send you a letter on that occasion. I am sure we will have the opportunity to meet again.
Once again, I warmly welcome you all.